Citation Nr: 0207766	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for schizoaffective disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The appellant served on active duty from June 1993 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied a rating in excess of 50 
percent for service-connected psychiatric disability.  When 
this matter was before the Board in April 1999, it was 
remanded to the RO for additional development.  Following the 
requested development, the RO continued its previous 
determination.  

During the course of this appeal, the RO denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The appellant and his representative were formally notified 
of this determination in a letter dated in November 1999, but 
an appeal was not initiated.  In a written argument dated in 
June 2002, the appellant's representative raised the issue of 
entitlement to a TDIU.  The Board construes this as a 
reopened claim for a TDIU that has not been adjudicated.  
Accordingly, the claim is referred to the RO for action 
deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant's claim of entitlement to an increased 
rating for service-connected schizoaffective disorder was 
received prior to November 7, 1996.  

3.  The rating criteria for evaluating mental disorders that 
were in effect prior to November 7, 1996, are neither more 
nor less favorable to the appellant in this case.  

4.  The service-connected psychiatric disorder is productive 
of no more than considerable social and industrial 
impairment.  

5.  The service-connected psychiatric disorder is manifested 
by occasional delusions and hallucinations that are 
controlled by medication; the appellant is gainfully employed 
at a tire company and has a good interpersonal relationship 
within a marriage.  His current Global Assessment of 
Functioning Score is around 70.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
schizoaffective disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9205 (effective prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9211 (effective 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, No. 
00-7122 (Fed. Cir. May 20, 2002).  

The appellant's claim is one for an increased rating, and no 
particular application forms are required.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  Service connection was established 
for schizo-affective disorder in a February 1995 rating 
action, of which the appellant was notified.  In June 1996, 
he submitted what was essentially a duplicate claim for 
compensation for the same disorder.  The RO wrote to him in 
June 1996, telling him that he could submit evidence of 
treatment for the disorder from doctors since his discharge 
from service.  In response, the veteran submitted a November 
1994 outpatient treatment record that did not indicate a 
diagnosis.  The RO then wrote to him in July 1996 and advised 
him that the evidence that was necessary to substantiate his 
claim was medical evidence of treatment for his nervous 
condition currently.  He was given a number to call for 
assistance if he had any questions.  The September 1996 
rating decision told him what information had been reviewed.  
The veteran and his representative had an informal hearing at 
the RO in January 1998, and the veteran was told that his 
treatment records since service, particularly those of Dr. 
Borison and a copy of his TDRL examination, were needed to 
support his claim.  He was also told he could submit lay 
statements from his parents and his minister.  The hearing 
officer discussed the need for another VA examination, but 
the veteran was reluctant to undergo one, so the hearing 
officer offered to forego a decision about the need for an 
examination until after reviewing the treatment records that 
the veteran said he would provide.  The RO sent the appellant 
a statement of the case in November 1996 and a supplemental 
statement of the case in June 1998.  Following the 
development requested by the Board's remand, the appellant 
was furnished an additional supplemental statement of the 
case in November 2000.  These documents, which were also 
provided to the appellant's representative, listed the 
evidence considered, the legal criteria for evaluating the 
severity of the disability, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate his 
claim.  In addition, the Board notified the appellant in its 
remand of April 1999 of the type of evidence necessary to 
substantiate his claim.  VA has fully informed the appellant 
of the type of information and evidence necessary to 
substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  Before adjudicating the claim for increase 
in September 1996, the RO obtained the veteran's post-service 
treatment records through June 1996.  The RO in April 1999 
provided the appellant with a medical release needed to 
obtain private treatment reports.  It does not appear that 
the appellant returned the release.  The Board in its remand 
requested that the RO obtain all post service treatment, 
clinical and examination records, including any examination 
for the TDRL (Temporary Disability Retired List) that might 
have been conducted in August 1997.  The RO endeavored to do 
so.  It appears from an entry dated in October 1999 that the 
RO was of the opinion that these records had already been 
received.  The report of an August 1997 examination for the 
TDRL is not of record.  Moreover, the appellant reported on 
the psychiatric evaluation in August 2000 that he had been 
followed in Atlanta for the previous three to four months by 
a private psychiatrist, whom he named.  Although it does not 
appear that any effort was made to obtain these records, the 
Board is of the opinion that this was not prejudicial to the 
appellant.  If a TDRL examination was in fact conducted in 
August 1997, surely the symptomatology then reported would 
have been no more severe than that reported by Dr. Borison in 
January 1998.  Similarly, the private treatment reports 
preceding the August 2000 examination for VA likely do not 
suggest a disability picture any more severe than reflected 
on that examination, especially in light of the appellant's 
own acknowledgment that he felt "fine" and in view of the 
demonstrable fact, shown by the evidence of record, that he 
had been stabilized on medication for a lengthy period before 
August 2000.  The Board concludes that the evidence of record 
is elaborate enough to yield a relatively clear picture of 
the extent of the appellant's psychiatric disability and that 
further development of the evidence of record would do little 
to further clarify that picture.  The totality of the 
circumstances demonstrates that VA has undertaken reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claim for the benefit sought.  
The appellant has not provided treatment records he undertook 
to provide, and he has not returned signed authorizations so 
that the RO may request those records for him.  The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (affirmed on reconsideration, 1 
Vet. App. 406 (1991).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The appellant underwent psychiatric examinations by VA in 
August 1996 and August 2000, and he has not challenged the 
adequacy of those examinations, a challenge that would fail 
in any event because the examinations were quite thorough.  
Moreover, the findings of the examinations have been 
considered below within the context of the entire evidence of 
record.  

On appellate review, the Board sees no areas in which further 
development is needed.  The requirements of the VCAA have 
essentially been met by the RO, and there would be no 
possible benefit in remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The record shows that service connection was established for 
schizoaffective schizophrenia in a rating decision dated in 
February 1995.  A 50 percent rating was assigned under 
Diagnostic Code 9205, effective from separation.  Although 
the appellant was informed of this determination and of his 
appellate rights, he did not disagree with the evaluation 
then assigned.  His claim for an increased rating was 
received in June 1996 and has been continuously prosecuted 
since then.  

II.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue on this appeal.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, the effective date of 
any increase in the service-connected evaluation under the 
new rating criteria may be no earlier than the effective date 
of the new rating criteria.  See VAOPGCPREC 3-2000.  

The Board has carefully considered the evidence of record in 
light of the applicable rating criteria and concludes that 
the rating criteria that became effective on November 7, 
1996, are neither more nor less favorable to the appellant in 
this case.  The old rating criteria were provided to the 
appellant in the statement of the case issued to him and his 
representative in November 1996.  The new rating criteria 
were set forth in the supplemental statement of the case 
provided to him and his representative in June 1998.  

When the appellant was examined by VA in August 1996, some 
psychomotor slowing was noted, and he had some thought 
blocking and a mildly constricted affect.  However, he was 
casually groomed and in no acute distress, his eye contact 
and rapport were fair, and his speech was normal in rate and 
tone.  He exhibited no looseness of associations or flight of 
ideas, tangentiality, or circumstantiality.  His mood was 
"calm."  He had no hallucinations.  Although he said that 
he might be hearing voices, they were not prominent, and he 
had no problem paying no attention to them if he thought 
about something else.  He denied any current suicidal or 
homicidal ideation, and there was no delusional thinking.  He 
was oriented in all spheres, and his immediate recall and 
recent and remote recall were intact.  His attention and 
concentration were within normal limits, and no significant 
cognitive impairment was noted.  His abstracting ability was 
grossly intact, and his insight and judgment were good.  
There was no evidence of malingering on the examination.  The 
diagnosis on Axis I was schizoaffective disorder, bipolar 
type.  The examiner noted that the appellant was distressed 
by his inability to function in a job setting.  Although he 
had been able to get jobs, he was unable to keep them for any 
length of time, a fact that had become increasingly 
distressing to him.  The examiner observed, however, that the 
appellant had benefited somewhat from the mental health 
treatment he had received.  The examiner was of the opinion 
that the appellant was moderately impaired due to his 
psychiatric complaints.  He was thought to be competent for 
VA purposes.  

In a statement dated in January 1998, Dr. Borison noted that 
he began treating the appellant in June 1997 and that since 
that time, he had had several acute psychotic episodes 
involving delusions, mostly paranoid in nature, in which the 
appellant believes that he has been shrunk to the size of a 
dust particle that has been inserted into his heart and 
controls his behavior and thinking.  Dr. Borison reported 
that the appellant's paranoid delusional system incorporated 
a religious theme, and when psychotic, he believes that he 
has been singled out by Satan for punishment.  He also 
experienced auditory hallucinations of a threatening nature.  
Dr. Borison noted that the appellant had difficulty complying 
with his medication regimen, yet sometimes took more 
medication than he should while acutely psychotic.  He also 
noted that the nature of the appellant's psychiatric illness 
rendered it difficult for the appellant to find steady work.  
This problem, Dr. Borison said, was exacerbated by the 
appellant's intelligence and verbal skills, which led 
employers to have higher expectations for his performance 
than he could achieve.  He further observed that the 
appellant's perfectionism led him to become very stressed if 
he experienced any problems in completing tasks at work, 
which led in turn to a reawakening of his psychosis and his 
inability to continue at work.  His grandiosity led him to 
seek a job that was beyond his current capabilities.  Dr. 
Borison said that it was doubtful that the appellant at that 
time could function at a level higher than entry level jobs.  
He noted, however, that the appellant was very motivated to 
work, although continuing job failures had had a damaging 
effect on his self-esteem.  

However, a statement from a former employer dated in February 
1998 indicates that the appellant was no longer working in 
sales for a car dealership due to lack of work.  

On a psychiatric evaluation performed for VA in August 2000, 
the appellant's psychiatric symptoms were found to be mild.  
A mental status examination was essentially negative.  He 
denied suicidal or homicidal thoughts.  There was no evidence 
of any obsessive or ritualistic behavior.  His speech was 
articulated, coherent and logical.  He denied any symptoms of 
depression, mania, hypomania or psychosis, and his insight 
and judgment were felt to be fair.  He seemed to be stable on 
his current medication.  He had been gainfully employed at a 
tire company for the previous three months.  His impulse 
control was felt to be adequate.  There was no evidence of 
spatial disorientation.  His personal hygiene was good, and 
he was in what the examiner described as a meaningful 
interpersonal relationship with his spouse, to whom he had 
been married for the previous three years.  

Thus, most of the symptoms supporting a 70 percent evaluation 
under the new rating criteria are not met on the basis of the 
foregoing findings.  Although there is competent evidence of 
record that the appellant has experienced difficulty in 
adapting to stressful circumstances, especially in work 
setting, the examiner found that he was currently able to 
maintain a job and that he was "fairly stable" on his 
current medications of Zyprexa and Lithium.  The examiner 
estimated the appellant's Global Assessment of Functioning 
score as "around 70".  The Global Assessment of Functioning 
(GAF) is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  A 
GAF score of 70 indicates the presence of some mild symptoms 
such as a depressed mood and mild insomnia, or some 
difficulty in social, occupational or school functioning, but 
with the patient generally functioning pretty well.  The 
patient would have some meaningful interpersonal 
relationships.  

The criteria for a 100 percent evaluation under the new 
rating criteria are likewise not met or more nearly 
approximated currently.  As the appellant is gainfully 
employed and is apparently in a good marriage, there is no 
showing of total occupational and social impairment.  His 
thought processes were found to be logical and goal directed 
on the recent psychiatric evaluation, and he denied any 
delusional thoughts or hallucinations.  Although there is 
evidence of gross impairment in thought processes or 
communication with delusions or hallucinations in the past, 
the delusions or hallucinations do not appear to be 
persistent as long as the appellant adheres to his medication 
regimen.  This is certainly the implication of the examiner's 
comment in August 2000 that the appellant's GAF score might 
change if he stopped taking his medication or if he had 
another psychotic break.  

There is no current evidence of grossly inappropriate 
behavior or of a persistent danger that the appellant would 
hurt himself or others.  Although he had suicidal thoughts in 
the past, he has consistently denied current plan or intent.  
There is no evidence of any homicidal ideation, and he denied 
homicidal thoughts on the recent evaluation.  Although the 
appellant reported on the psychiatric evaluation in August 
2000 that he had been hospitalized on two occasions in 1994, 
he stated that his subsequent treatment had been as an 
outpatient.  There is no current evidence of an intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene.  He was alert and 
oriented to time, place and person on the recent psychiatric 
evaluation.  His cognition was average, and his concentration 
was good.  He was able to repeat five digits forward and 
backward, to recall three out of three objects in one and 
five minutes, and to do serial sevens.  The examiner said 
that his recent memory and his remote memory were good.  

The appellant has consistently maintained that his periodic 
descents into psychosis disrupt his ability to maintain an 
effective work state and preclude him from building a work 
history that he can use to advance himself.  Although there 
is some truth in this, the record shows that he reported that 
"I am fine" when he was examined in August 2000, stating 
that he was sleeping well and that his appetite was good.  He 
also reported that his energy was good, although he admitted 
that he was irritable from time to time.  He said that he was 
able to function well at his job and that he was not hearing 
voices or seeing things.  He denied use of illicit drugs or 
alcohol.  

The record shows that when he claimed an increased rating in 
1996, the appellant was experiencing significant impairment 
of his psychiatric state, which included delusions, 
hallucinations, and disordered thought.  However, as time 
went on he improved substantially as his medications were 
adjusted for optimal therapeutic effect.  By the time he was 
seen in the VA outpatient clinic in September 1997 for a 
refill of his medication, he had no complaints.  The 
following month, he said that he was doing well in general on 
his current medications.  When seen in the mental hygiene 
clinic later that month, he was found to be stable.  He had a 
better sleep pattern and his anxiety had decreased, although 
he was yawning.  When seen in the mental hygiene clinic in 
January 1998, he complained that the voices he heard 
occasionally did not change with medication, but a mental 
status examination at that time was essentially unremarkable, 
except for a little depressed mood with congruent affect.  No 
hallucinations were elicited.  When seen the following month, 
it was noted that he had sleep problems probably secondary to 
a decrease in his medication.  He also had some auditory 
hallucinations with a dose of medication that was less than 
prescribed and thus was less than optimal in therapeutic 
effect.  When seen in the mental hygiene clinic in April 1998 
for his medications, the appellant reported that he was then 
more relaxed.  He said that although he did not have less 
stress, he was coping better and was less worried.  He said 
that he was doing well and was satisfied with his medicine.  
He requested to be seen every six months, and an appointment 
was planned for the following October.  

Under the rating formula for psychotic disorders that was in 
effect prior to November 7, 1996, a 100 percent schedular 
evaluation required the presence of active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  A 70 percent rating was warranted with 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 50 percent rating was 
for application where there was considerable impairment of 
social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9205 (effective prior to November 7, 1996).  
Although poor contact with other human beings may be 
indicative of emotional illness, social inadaptability was 
evaluated only as it affected industrial adaptability.  38 
C.F.R. § 4.129 (effective prior to November 7, 1996).  

It is evident from the evidence of record that although the 
appellant must cope with some delusions and hallucinations 
when he goes off his medication or the medication falls below 
a therapeutic level, the fact remains that he has been able 
to function appropriately in a work setting and in his 
marriage so long as he is taking a prescribed regimen of 
medication.  Thus, while he occasionally has active psychotic 
manifestations, they are not of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  Rather, they are infrequent and 
can be medically managed.  Similarly, because his psychiatric 
symptoms can be managed medically and because, accordingly, 
the appellant is able to function in a productive job and in 
his marriage, the Board concludes that severe social and 
industrial impairment is not shown or more nearly 
approximated.  38 C.F.R. § 4.7.  Rather, the Board is of the 
opinion that no more than considerable social and industrial 
impairment is demonstrated as a consequence of the service-
connected psychiatric disorder.  It follows that whether 
considered under the old rating criteria or the new, a rating 
in excess of 50 percent is not warranted.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

An increased evaluation for schizoaffective disorder is 
denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

